Title: From George Washington to Robert Morris, 28 October 1783
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir,
                            Rocky Hill 28th Octr 1783
                        
                        I heard to day, with great pleasure, that Mrs Morris & you intended to Princeton; and would be here at
                            the time of the Public Audience which is to be given to the Dutch Minister.
                        I pray you to be assured, that you could make no Family more happy, than you would
                            do mine, by lodging under their roof—and that nothing in my power shall be wanting, to make Mrs Morris’s time pass as
                            agreeably as possible, in a Batchelors Hall.
                        I should do injustice to my sensibility, were I not to express my thanks to Mrs Morris and you, for your
                            polite attention & civilities to Mrs Washington while she was in Philadelphia—and to assure you that with every
                            sentiment of esteem & regard I am—Dear Sir Yr most Affecte & Obt Servt
                        
                            Go: Washington
                        
                    